PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Abate-Daga et al.
Application No. 16/467,286
Filed: June 6, 2019
For: TLR9-BINDING CHIMERIC ANTIGEN RECEPTORS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(b), filed December 23, 2021, which is being properly treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed July 9, 2021, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on October 13, 2021.  A Notice of Abandonment was mailed on October 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed July 9, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312.  Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

The examiner has indicated that the drawings filed December 23, 2021, look fine as the attorney seems to have addressed the issues that were raised.

This application is being referred to Office of Data Management for further processing into a patent.
	

	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions